Ausnn;   11.   TEXAS




                   November 22, 1961

Honorable W. G. Walley,Jr.
Acting Criminal District Attorney
Jefferson County
Beaumont, Texas
                   Opinion No. WW-1199
                   Re:   Whether the person discharging the
                         duties of the Criminal District
                         Attorney's office, during the time
                         that the elected Criminal District
                         Attorney is suspended is entitled
                         to receive the same compensation
                         as the elected Criminal District
                         Attorney during the period of time
                         that such Acting Criminal District
                         Attorney discharges the duties of
                         the office of Criminal District
                         Attorney, irrespective of the fact
                         that said Acting Criminal District
                         Attorney is receiving compensation
                         from the County for performing legal
                         services for the County under written
                         contract with the Commissioners'
                         court.
Dear Mr. Walley:
       you have requested an opinion from this office on the
following matter:
          IS a person discharging the duties of the
       Criminal District Attorney's Office, during
       the time that the elected Criminal District
       Attorney is suspended entitled to receive
       the same compensation as the elected Criminal
       District Attorney during the period of time
       that such Acting Criminal District Attorney
       discharges the duties of the office of
       Criminal District Attorney, irrespective of
       the fact that the said Acting Criminal
       District Attorney is receiving compensation
       from the County for performing legal services
       for the county under written contract with
       the Commissioners' Court?
Honorable W. G. Walley,Jr.     Page 2   Opinion No. WW-1199


        It has been held by this office in Opinion NO.WW-1064
that a person who is appointed as Acting Criminal District
Attorney during the suspension of the elected Criminal
District Attorney is entitled to compensation equivalent to
that authorized to be paid to the Criminal District Attorney.
It is the opinion of this office that the Acting Criminal
District Attorney of Jefferson County is a de facto officer
and is entitled to the same compensation as a dejure officer
acting in the same capacity. See Attorney General's Opinion
No. o-3158.
       You are hereby advised that the Commissioners' Court
is authorized and required to pay the compensation to the
Acting Criminal District Attorney equivalent to that author-
ized to be paid the elected Criminal District Attorney inde-
pendent of any right to compensation arising out of any con-
tract with the County.
                  SUMMARY
          An Acting Criminal District Attorney is
       entitled to the same compensation as an
       elected District Attorney Independent of any
       right to compensation arising out of any con-
       tract with the County.
                            Very truly yours,
                            WILL WILSON
                            Attorney General of Texas


                             BY /
                               J. T. Walker
JTW:wb:sh                      Assistant Attorney General

APPROVED:
OPINION COMMITTEE
w. V. Geppert, Chairman
Elmer McVey
John Reeves
Norman Suarez
William Allen
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee,Jr.